 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW M. SCOBLE (CABN 124940)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7249
 7        FAX: (415) 436-7234
          Email: ascoble@usa.doj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 17-0348 SI
                                                       )
14           Plaintiff,                                )   STIPULATION TO CONTINUE HEARING AND
                                                       )   TO EXCLUDE TIME UNDER SPEEDY TRIAL
15      v.                                             )   ACT; AND [PROPOSED] ORDER
                                                       )
16   JERMAINE LEE HICKS,                               )
                                                       )
17           Defendant.                                )
                                                       )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Jermaine Lee Hicks, that this matter be continued from the current status date of October 17,

21 2019 to January 24, 2020, and that time be excluded under the Speedy Trial Act from October 17, 2019

22 through January 24, 2020.

23           As the Court is aware, the instant case is trailing the defendant’s pending case in Contra Costa
24 County Superior Court. That case involves numerous defendants and multiple, serious charges

25 (including murder charges). The defendant is detained pending trial in that case. Given the relative

26 nature and posture of the federal case and the state case, counsel in the instant (federal) case have

27 encouraged their counterparts in the state case to explore a negotiated resolution which would

28 encompass state charges and the federal firearms offense in the instant case. Those plea negotiations

     STIP. AND [PROPOSED] ORDER                    1
     Case No. CR 17-0348 SI
 1 have commenced and have continued. As of this date, those negotiations have not concluded, and the

 2 state prosecutor is currently set for another trial which will limit his ability to pursue negotiations. The

 3 state trial has been moved to March 9, 2020.

 4          Under these circumstances, the parties, through undersigned counsel, respectfully request that the

 5 Court continue the current status date (October 17, 2019 at 11:00 a.m.) to January 24, 2020 at 11:00

 6 a.m., and that the Court exclude time from the otherwise applicable Speedy Trial Act computation.

 7          The grounds which the parties have previously set forth for the Speedy Trial Act exclusion still

 8 pertain. The state case (which the instant federal case trails) has been set for trial previously but that

 9 trial date has been continued; the state case is a complex multi-defendant case in Contra Costa County
10 Superior Court which involves a number of alleged murders; the defendant has been ordered detained

11 pending trial in that case; the parties in the state case have commenced but not completed plea

12 negotiations; for the reasons previously discussed with the Court, federal defense counsel believes that it

13 is still in the defendant’s best interests to determine whether the federal charges to be subsumed in a

14 global disposition without his incurring a separate criminal conviction. In this regard, defense counsel

15 continues to need a continuance to determine the course of the state case, to consider and discuss with

16 her client how best to proceed in the federal case, and to assess how resolution of the federal case

17 impacts his defense in the state case), and also to allow exploration of a global federal-state resolution of

18 charges for this defendant.

19          Because the state trial has been continued yet again, and plea negotiations in the state case are

20 ongoing, the parties request a further continuance and agree that a continuance is appropriate under the

21 Speedy Trial Act. The parties respectfully request that the Court continue the instant case to January 24,

22 2020, with a Speedy Trial Act exclusion as set forth below. The parties agree that excluding time until

23 January 24, 2020 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

24 The parties further stipulate and agree that the ends of justice served by excluding the time from October

25 18, 2019 (the end date of the Court’s last exclusion of time) under the Speedy Trial Act outweigh the

26 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

27 / /

28 / /

     STIP. AND [PROPOSED] ORDER                    2
     Case No. CR 17-0348 SI
 1          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3          IT IS SO STIPULATED.

 4

 5 DATED: October 4, 2019                                          /s/                  ___
                                                          ANDREW M. SCOBLE
 6                                                        Assistant United States Attorney

 7

 8 DATED: October 4, 2019                                          /s/                ___
                                                          ELLEN V. LEONIDA
 9                                                        Counsel for Defendant Jermaine Lee Hicks

10

11

12                                           [PROPOSED] ORDER

13          Based upon the facts set forth above – including the continued trial date in the state case and the

14 ongoing plea negotiations, as well as the parties’ representation that they continue to support and seek a

15 global resolution of all pending state and federal charges as to this defendant – and for good cause

16 shown, the Court finds that failing to exclude the time from October 18, 2019 (the date through which

17 the Court previously excluded time from the Speedy Trial Act computation) through January 24, 2020

18 would unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

19 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

20 Court further finds that the ends of justice served by excluding the time from October 18, 2019 to

21 January 24, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public

22 and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY

23 ORDERED that the time from October 18, 2019 through January 24, 2020 shall be excluded from

24 computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

25          Accordingly, THE COURT ORDERS THAT:

26          1.      This case is continued to January 24, 2020 at 11:00 a.m. for further status.

27          2.      The period from October 18, 2019 through and including January 24, 2020 (the date of

28 the next hearing in this case) is excluded from the otherwise applicable Speedy Trial Act computation,

     STIP. AND [PROPOSED] ORDER                   3
     Case No. CR 17-0348 SI
 1 pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

 2         IT IS SO ORDERED.

 3
           10/04/2019
 4 DATED: ___________________                         ___________________________
                                                      HON. SUSAN ILLSTON
 5                                                    United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER                4
     Case No. CR 17-0348 SI
